Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.

 Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on numbered Pages 9-10 “Additionally, Seroff fails to teach a "memory circuit package comprising: a plurality of memory die ... ; a plurality of memory channel interfaces ... ; a single external pin to receive a control input from the media controller; a first multiplexer ... selectively coupling interface based on the control input received by the single external pin; a second multiplexer ... selectively coupling based on the control input received by the single external pin," as recited by independent claim 1 as amended”, examiner respectfully disagrees and notes the following:
	While Seroff does not explicitly teach the number of pins used to pass the control signal from the controller to the memory die, at least one pin is required to transmit the command as taught by Seroff. As serial command interfaces are well known in the art, it would be obvious to a person of ordinary skill in the art to use a single pin for the control signal taught by Seroff.
	
In response to applicant’s argument on numbered Page 10 “Furthermore, Seroff fails to teach a memory sub-system with a serial advanced technology attachment (SATA) physical host interface as recited by amended independent claim 1 (specifically a "memory sub-system comprising: a serial advanced technology attachment (SATA) physical host interface configured to communicate data with a host system; ... [a] memory component... compris[es] a media controller and a memory circuit package coupled to the media controller, the memory circuit package comprising: a plurality of memory die ... ; a plurality of memory channel interfaces ... ; a single external pin to receive a control input from the media controller; a first multiplexer ... ; a second multiplexer ... ; and a memory sub-system controller coupled ... [a] memory component .... [that comprises] a processing device that is configured to perform operations that comprise: receiving, from the host system by the SATA physical host interface, a first request associated with adjusting an active memory channel count"). In point of fact, Seroff merely discloses a "[host 102 [that] can include host controller 114 ... configured to interact with NVM package 104 ... [which] can include hardware-based components, such as application-specific integrated circuits (ASICs)"3 and is completely silent with respect to a SATA interface”, examiner respectfully disagrees and notes the following:
	Seroff teaches a system that uses a SATA interface to communicate between the host and the remote memory as noted in [0019] of Seroff "In other embodiments, NVM package 104 can be coupled to host 102 with a wired (e.g., SATA) or wireless (e.g., Bluetooth.TM.) interface". Even with the modifications noted in Non-Final Office action dated 24 February 2021 and maintained in Final Office Action dated 27 July 2021 to make the Memory subsystem of Seroff portable, the Memory subsystem would still require a method of communication between a Host and the Memory subsystem. As Seroff already teaches a method of communication between a Host and a Memory subsystem utilizing a SATA connection, it would be obvious to a person of ordinary skill in the art to utilize the method already being taught in the reference.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 8-10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seroff et al (US 2013/0138868 A1) hereinafter Seroff.

	Regarding claim 1, Seroff teaches A memory sub-system comprising:
a serial advanced technology attachment (SATA) physical host interface configured to communicate data with a host system (Seroff [0019] "In other embodiments, NVM package 104 can be coupled to host 102 with a wired (e.g., SATA) or wireless (e.g., Bluetooth.TM.) interface");
a plurality of memory components, each memory component of the plurality comprising a media controller and a memory circuit package coupled to the media controller (Seroff Fig. 3 and Fig. 5; Seroff teaches a system that includes a plurality of ), the memory circuit package comprising:
a plurality of memory die that comprises a first set of memory die, a second set of memory die, a third set of memory die, and a fourth set of memory die (Seroff Fig. 3 Each Package contains memory die 312a-n, each of which can be thought of as a set of memory die); 
a plurality of memory channel interfaces that comprises a first memory channel interface, a second memory channel interface, a third memory channel interface, and a fourth memory channel interface, the first memory channel interface being coupled to the first set of memory die, the third memory channel interface coupled to the third set of memory die (Seroff Fig. 5 Internal channel 526a-n are each coupled to their respective memory die 312a-n); 
a pin to receive a control input from the media controller (Seroff Fig. 5 Internal channel 526a-n  each couple memory controller 506 (media controller) to their respective memory die 312a-n, this interface requires a pin); and 
a first multiplexer coupled to the first memory channel interface, the second memory channel interface, and the second set of memory die, the first multiplexer selectively coupling the second set of memory die to one of the first memory channel interface and the second memory channel interface based on the control input received by the pin (Seroff Fig. 5 Internal channel mux 542 is coupled to all memory die, and selectively couple sets of memory die together, allowing them to ); and
a second multiplexer coupled to the third memory channel interface, the fourth memory channel interface, and the fourth set of memory die, the second multiplexer selectively coupling the fourth set of memory die to one of the third memory channel interface and the fourth memory channel interface based on the control input received by the pin (Seroff Fig. 5 Internal channel mux 542 is coupled to all memory die, and selectively couple sets of memory die together, allowing them to operate either independently in a parallel fashion or grouped together in a serial fashion based on the inputs from Processor 502. Applicant's claim is to take the single multiplexer of Seroff that services all internal channels, and replace with multiple smaller multiplexers to each service only a portion of the internal channels. As the changed plurality of multiplexers is still only acting as a standard multiplexer with no new or unexpected result, there is no patentable distinction between a single multi-channel multiplexer compared to multiple dual-channel multiplexers. See MPEP Chapter 2144.04 Part IV Section B.    Duplication of Parts In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960));
a memory sub-system controller coupled to the plurality of memory components, the memory sub-system controller comprising a processing device that is configured to perform operations (Seroff [0024] "Like host controller 114, memory controller 106 can include one or more processors") that comprise:
receiving, from the host system by the physical host interface, a first request associated with adjusting an active memory channel count of the plurality of memory components (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0024] "Memory controller 106 can perform a variety of operations, such as executing access requests initiated by host 102"; Seroff is teaching a system in which the host requests a change to the number of active channels (first request));
in response to the first request from the host system, for each individual memory component in the plurality of memory components:
 			generating a second request to adjust the active memory channel count of the individual memory component based on the first request (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0024] "Memory controller 106 can perform a variety of operations, such as executing access requests initiated by host 102"; Seroff is teaching a system in which the host requests a change to the number of active channels (first request). The controller then creates a request (second request) through the switch to the appropriate channel for the targeted Package (memory component)); and
sending the second request to the media controller of the individual memory component, the media controller of the individual memory component being configured to generate the control input based on the second request received from the memory sub-system controller (Seroff [0053] In step 805, the memory controller can associate the active external interfaces with one or more internal communications channels that are, in turn, coupled to NVM dies. For example, the memory controller may, according to some embodiments, activate a number external interfaces and pair each external interface with a single internal communications channel, thereby providing point-to-point communication between a host and NVM dies coupled to the internal communications channels. In other embodiments, a single external interface can be coupled to multiple internal communications channels, and an internal channel MUX can be used to switch between the internal communications channels, resulting in point-to-point communication between a host and NVM dies coupled to the internal communications channels"; The memory controller (which contains media controller) is able to use the MUX in the memory packages to adjust the number of interfaces between the host and the memory sub-system),
however, Seroff does not explicitly teach the Host controller (memory sub-system controller) receives host commands from a SATA physical host interface, nor does Seroff single external pin for the command interface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Seroff to make the Host controller (memory sub-system controller) separate from the host and use a SATA physical host interface for communication between the Host and the Host controller (memory sub-system controller) and to use a single external pin for the command interface in the memory circuit package.
	Regarding the SATA physical host interface, Seroff in [0019] teaches using a SATA interface to communicate between the external memory and the Host. As the Host controller (memory sub-system controller) is part of the Host in Seroff, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Seroff to make the Host controller (memory sub-system controller) separate from the Host and part of the External memory system to make the full System taught by Seroff portable (see modified Seroff Fig. 3 below). With this modification, communication is still required between the Host and the new portable Memory Sub-system. As Seroff already teaches the use of a SATA connection for this type of communication, it would be obvious to continue to use this type of communication in the modified system.

    PNG
    media_image1.png
    571
    816
    media_image1.png
    Greyscale

1Modified Seroff Fig. 3

Regarding the use a single external pin for the command interface in the memory circuit package, at least one pin is required to transmit the command as taught by Seroff. As serial command interfaces are well known in the art, it would be obvious to a person of ordinary skill in the art to use a single pin for the control signal taught by Seroff.


Independent claim 16 has substantially the same scope and limitations as claim 1 as it is the corresponding Method claim. Therefore, claim 16 is rejected under 35 U.S.C. 103 for at least the same reasons as above.
The memory sub-system of claim 1, wherein the generating the control input based on the second request comprises generating the control input to cause the first multiplexer to couple the second set of memory die to the first memory channel interface (Seroff [0053] In step 805, the memory controller can associate the active external interfaces with one or more internal communications channels that are, in turn, coupled to NVM dies. For example, the memory controller may, according to some embodiments, activate a number external interfaces and pair each external interface with a single internal communications channel, thereby providing point-to-point communication between a host and NVM dies coupled to the internal communications channels. In other embodiments, a single external interface can be coupled to multiple internal communications channels, and an internal channel MUX can be used to switch between the internal communications channels, resulting in point-to-point communication between a host and NVM dies coupled to the internal communications channels"; The memory controller (which contains media controller) is able to use the MUX in the memory packages to adjust the number of interfaces between the host and the memory die in the memory sub-system, such as combining two memory die into the same internal channel).

Dependent claim 17 has substantially the same scope and limitations as claim 4 above, as it is respectively the corresponding Method claim. Therefore, claim 17 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

The memory sub-system of claim 1, wherein the generating the control input based on the second request comprises generating the control input to cause the first multiplexer to couple the second set of memory die to the second memory channel interface (Seroff [0053] In step 805, the memory controller can associate the active external interfaces with one or more internal communications channels that are, in turn, coupled to NVM dies. For example, the memory controller may, according to some embodiments, activate a number external interfaces and pair each external interface with a single internal communications channel, thereby providing point-to-point communication between a host and NVM dies coupled to the internal communications channels. In other embodiments, a single external interface can be coupled to multiple internal communications channels, and an internal channel MUX can be used to switch between the internal communications channels, resulting in point-to-point communication between a host and NVM dies coupled to the internal communications channels"; The memory controller (which contains media controller) is able to use the MUX in the memory packages to adjust the number of interfaces between the host and the memory die in the memory sub-system, such as activating an internal channel for each of the memory die).

Dependent claim 18 has substantially the same scope and limitations as claim 5 above, as it is respectively the corresponding Method claim. Therefore, claim 18 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 8, Seroff teaches The memory sub-system of claim 1, wherein the first request is associated with a change in power mode by the memory sub-system (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0046] “Additionally, memory controller 606 can include power island(s) 650, which can electrically isolate component groups 652a and 652b from one another. In particular, power island(s) 650 can shut off all components in a memory controller channel that are not associated with an active external communications channel. For example, as depicted in FIG. 6, component group 652a is turned off, and component group 652b is turned on, indicating that external communications channel 616b is currently active. Thus, in some embodiments, external channel 616b may function as the main channel, while external channel 616a may function as the auxiliary channel. Power island(s) 650 can advantageously save power and simplify communications in memory systems that include point-to-point communication by powering down all memory controller components that are not being used for the instant memory operation (e.g., an access request or memory management function)”; Changing active power islands is a change in power mode).

The memory sub-system of claim 8, wherein the change in power mode comprises a change to a low power consumption mode by the memory sub-system, and wherein generating the control input based on the second request comprises generating the control input to cause the first multiplexer to couple the second set of memory die to the first memory channel interface (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0046] “Additionally, memory controller 606 can include power island(s) 650, which can electrically isolate component groups 652a and 652b from one another. In particular, power island(s) 650 can shut off all components in a memory controller channel that are not associated with an active external communications channel. For example, as depicted in FIG. 6, component group 652a is turned off, and component group 652b is turned on, indicating that external communications channel 616b is currently active. Thus, in some embodiments, external channel 616b may function as the main channel, while external channel 616a may function as the auxiliary channel. Power island(s) 650 can advantageously save power and simplify communications in memory systems that include point-to-point communication by powering down all memory controller components that are not being used for the instant memory operation (e.g., an access request or memory management function)”; Changing active power islands is a change in power mode, when only one island is active, a low power mode is active. The MUX interfaces each ).

Dependent claim 19 has substantially the same scope and limitations as claim 9 above, as it is respectively the corresponding Method claim. Therefore, claim 19 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 10, Seroff teaches The memory sub-system of claim 8, wherein the change in power mode comprises a change to a non-low power consumption mode by the memory sub-system, and wherein the generating the control input based on the second request comprises generating the control input to cause the first multiplexer to couple the second set of memory die to the second memory channel interface (Seroff [0023] "For example, host controller 114 may control a switch (e.g., a multiplexer ("MUX")) that can toggle between a number of channels extending from host 102 to NVM package 104. Each channel may, in turn, communicate with one or more memory dies 112a-n"; [0046] “Additionally, memory controller 606 can include power island(s) 650, which can electrically isolate component groups 652a and 652b from one another. In particular, power island(s) 650 can shut off all components in a memory controller channel that are not associated with an active external communications channel. For example, as depicted in FIG. 6, component group 652a is turned off, and component group 652b is turned on, indicating that external communications channel 616b is currently active. Thus, in some embodiments, external channel 616b may function as the main channel, while external channel 616a may function as the auxiliary channel. Power island(s) 650 can advantageously save power and simplify communications in memory systems that include point-to-point communication by powering down all memory controller components that are not being used for the instant memory operation (e.g., an access request or memory management function)”; Changing active power islands is a change in power mode, when all islands are active, a non-low power mode is active. The MUX interfaces each memory die to an internal channel (interface) as directed, in a non-low power mode in which the power island for the second interface is turned on, the second set of memory die can be coupled to the second internal channel, as directed).

Dependent claim 20 has substantially the same scope and limitations as claim 10 above, as it is respectively the corresponding Method claim. Therefore, claim 20 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seroff in view of Gillingham (US 2014/0293705 A1) hereinafter referred to as Gillingham.

	Regarding claim 6, Seroff teaches The memory sub-system of claim 1, however Seroff does not explicitly teach where the first set of memory die comprises: a first plurality of memory die; a second plurality of memory die; and an input/output expander coupling the first memory channel interface to both the first plurality of memory die and the second plurality of memory die.
Gillingham teaches where the first set of memory die comprises: a first plurality of memory die; a second plurality of memory die; and an input/output expander coupling the first memory channel interface to both the first plurality of memory die and the second plurality of memory die (Gillingham Fig. 5A and 5B; [0053] "FIG. 5A is a block diagram showing one example of the memory device embodiment of FIG. 3. This embodiment illustrates a dedicated channel bus configuration in which there is one internal channel bus dedicated for the use of one NAND flash memory die. In this example embodiment, the memory device 200 includes an asynchronous bridge chip 202, a first NAND flash memory die 204 and a second NAND flash memory die 206. The asynchronous bridge chip 202 of FIG. 5A includes an external memory device interface 208 and two internal memory die interfaces 210 and 212. The internal memory die interface 210 is coupled to first NAND flash memory die 204 via channel bus 214, while the internal memory die interface 212 is coupled to second NAND flash memory die 206 via channel bus 216"; [0055] "The example of FIG. 5A can be scaled such that the asynchronous bridge chip 202 includes more than two internal memory die interfaces, each having a dedicated channel bus for a single NAND flash memory die"; Gillingham is teaching a system that sets up a plurality of memory die (flash memory die 204 and 206) and uses a bridge (input/output expander) to couple all of the die to an external output. This system is scalable to any number of memory die, to include a first plurality of die and a second plurality of die as ).
As Seroff and Gillingham are both in a similar field of endeavor of Memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Seroff with the Bridge and plurality of Flash die of Gillingham. One of ordinary skill in the art would have been motivated to make this modification because the bridge and plurality of die of Gillingham allows for the expansion of additional memory into a system, while only providing a single load to the memory controller, as noted by Gillingham in [0055].

Regarding claim 7, the combination of Seroff and Gillingham teaches The memory sub-system of claim 6, where the second set of memory die comprises: a third plurality of memory die; a fourth plurality of memory die; and a second input/output expander coupling the first multiplexer to both the third plurality of memory die and the fourth plurality of memory die (Gillingham Fig. 5A and 5B; [0053] "FIG. 5A is a block diagram showing one example of the memory device embodiment of FIG. 3. This embodiment illustrates a dedicated channel bus configuration in which there is one internal channel bus dedicated for the use of one NAND flash memory die. In this example embodiment, the memory device 200 includes an asynchronous bridge chip 202, a first NAND flash memory die 204 and a second NAND flash memory die 206. The asynchronous bridge chip 202 of FIG. 5A includes an external memory device interface 208 and two internal memory die interfaces 210 and 212. The internal memory die interface 210 is coupled to first NAND flash memory die 204 via channel bus 214, while the internal memory die interface 212 is coupled to second NAND flash memory die 206 via channel bus 216"; [0055] "The example of FIG. 5A can be scaled such that the asynchronous bridge chip 202 includes more than two internal memory die interfaces, each having a dedicated channel bus for a single NAND flash memory die"; Gillingham is teaching a system that sets up a plurality of memory die (flash memory die 204 and 206) and uses a bridge (input/output expander) to couple all of the die to an external output. This system is scalable to any number of memory die, to include a first plurality of die and a second plurality of die as depicted in Fig. 5B in which NAND 1 and 2 are the first plurality, and NAND 3 and 4 are the second plurality. While not explicitly teaching a second set of die and bridges to create a third and fourth set of die and a second I/O expander, mere duplication of parts is not patentably distinct unless a new and unexpected result is produced, as noted in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As the duplicated parts merely operate substantially similar to the first set of parts, no patentable distinction is made).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132